Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the broadest reasonable interpretation of a computer program includes a carrier wave which is non-statutory subject matter.
Allowable Subject Matter
Claims 1-14, 16 and 17 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  	The prior art does not disclose or suggest the claimed "interpolating a resolution of the second MR image dataset to increase the resolution of the second MR image dataset to a resolution of the first magnetic resonance image dataset; and combining the first and second MR image datasets to obtain an output MR image dataset" in combination with the remaining claim elements as set forth in claims 1-14 and 16.	The prior art does not disclose or suggest the claimed "interpolate a resolution of the second MR image dataset to increase the resolution of the second MR image dataset to a resolution of the first magnetic resonance image dataset; and combine the first and second MR image datasets to obtain an output MR image dataset" in combination with the remaining claim elements as set forth in claim 17.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	Wang (US 11,002,815 B2) teaches a system and method for reducing artifacts in echo planar magnetic resonance imaging.	Wheaton et al. (US 2020/0126213 A1) teaches generating a lower-resolution image based on a subset of scan data.	Seethamraju (US 2015/0268316 A1) teaches phase enhanced UTE with improved fat suppression.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY H CURRAN whose telephone number is (571)270-7505. The examiner can normally be reached Monday-Friday, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/GREGORY H CURRAN/Primary Examiner, Art Unit 2852